United States District Court
Northern District of California

BR WY bh

SI DD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-02621-WHO Document 262 Filed 03/13/20 Page 1 of 2

Hon. Elizabeth D. Laporte (Ret.)

JAMS

Two Embarcadero Center, Suite 1500
San Francisco, CA 94111

Telephone: (415) 982-5267
Facsimile: (415) 982-5287

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

FINJAN, INC., Case No, 18-cv-02621-WHO
Plaintiff,
y SPECIAL MASTER’S ORDER
CHECK POINT SOFTWARE
TECHNOLOGIES, INC., et al.,
Defendants.

 

 

The Honorable Elizabeth Laporte (Ret), Special Master, held a conference call with the
parties on March 11, 2020. Attorneys for both parties, including lead counsel, appeared on behalf
of their clients. Unless the parties reach a stipulation that moots the need for the Special Master to
consider the adequacy of any of the remaining contentions, on March 20, 2020, Plaintiff Finjan
shall decide and notify Defendant Check Point and the Special Master which of the remaining
approximately 65-70 contentions at issue remain in dispute and which contentions will not be
pursued. Counsel for both parties shall then meet and confer on page limits for briefings and will
either agree or present their competing proposals to the Special Master promptly. Check Point

shall file its brief challenging the remaining contentions in dispute by April 20, 2020. Finjan shall

 
United States District Court
Northern District of California

oO co “4 DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-02621-WHO Document 262 Filed 03/13/20 Page 2 of 2

file its opposition brief by May 20, 2020. Plaintiff shall file its reply brief by June 3, 2020.

Dated: March 13, 2020

\ i Me

HON. ELIZABETH D. LAPORTE(RET.)

1 a

 
